BARNS, PAUL D., Associate Judge.
This is an appeal from 'an order of the County Judge’s Court extending time to the executrix of the estate to file objections to a claim against it of some $7,000.00. The objections were timely filed in the office of the County Judge and on the attorney for the claimant, but not on the claimant-Section 733.18(2), F.S.A.
An order of the County Judge extending, time within which to file objections to a claim is an interlocutory administrative order and is not final and affords no basis, for an appeal. Section 5(3), Article V of the Constitution of Florida, F.S.A. The-case of Smoalc v. Graham, Fla. 1964, 167' So.2d 559, has not escaped our attention.
The appeal is dismissed.
ANDREWS, Acting C. J., and WALDEN, J., concur.